            Case 5:19-cv-00073-R Document 2 Filed 07/13/20 Page 1 of 11



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                         )
                                                  )
                                                  )
              Plaintiff-Respondent,               )
                                                  )
v.                                                )      Case No. CR-15-185-R
                                                  )
JEFFREY LEMON, JR.,                               )
                                                  )
              Defendant-Petitioner.               )

                                             ORDER

       Before the Court is the Motion to Vacate, Set Aside, or Correct Sentence, Doc. No.

114, filed by Petitioner Lemon pursuant to 28 U.S.C. § 2255. The Government has

responded in opposition to the motion. Doc. No. 127. Petitioner was provided the

opportunity to reply, see Doc. No. 128, but he has failed to do so. Upon review of the

parties’ submissions, the Court denies Petitioner’s motion.

       I.     Background

       On September 1, 2015, a federal grand jury indicted Petitioner on eighteen counts

of theft of mail matter by a United States Postal Service employee, in violation of 18 U.S.C.

§ 1709 and 18 U.S.C. § 2. Doc. No. 1. The grand jury superseded the indictment on

November 18, 2016. Doc. No. 26. The superseding indictment alleged that Petitioner

worked as a postal clerk at a post office located in Warr Acres, Oklahoma, and that on

various dates between March 2015 and June 2015, Petitioner knowingly and willfully stole

money orders deposited by USPS customers, and cashed them for his own benefit. Id.



                                             1
             Case 5:19-cv-00073-R Document 2 Filed 07/13/20 Page 2 of 11



         At arraignment, the magistrate judge determined that Petitioner was financially

unable to obtain counsel and appointed Assistant Federal Public Defender William P. Early

to represent him. Doc. No. 5. One week before trial, Mr. Kyle Wackenheim entered an

appearance for Petitioner in order to serve as Mr. Early’s co-counsel. Doc. No. 38.

         At trial, the jury heard from thirteen witnesses who testified that they purchased and

mailed money orders at the Warr Acres Post Office that were never received by their

intended recipients. See e.g., Doc. No. 127–1. All but one of the witnesses provided a

physical description of the postal clerk who assisted them, and their descriptions matched

Petitioner. See, e.g. Doc. No. 127–2, pp. 49:19–50:2.1 Moreover, evidence was provided

to the jury demonstrating that the money orders at issue were cashed by “Clerk 4”—

Petitioner’s employee status number at the Warr Acres Post Office. Doc. No. 127–1. The

jury also heard testimony that no other postal clerk logged into the computer system as

“Clerk 4,” see, e.g., Doc. No. 127–2, pp. 330:1–17, and that Petitioner would often gamble

at local casinos, see id. at 217–245. Most significantly, the jury heard evidence that

Petitioner confessed to the charged crime in the form of a letter, wherein he admitted

stealing and cashing money orders mailed by post office customers. Doc. No. 127–3.

         The jury convicted Petitioner on seventeen counts of theft of mail matter by a postal

service employee. Doc. No. 50. The Court sentenced Petitioner to 12 months of

imprisonment and 2 years of supervised release.2 Doc. No. 76. The Court also ordered


1
 For ease of reference, the page and line numbers cited to in Doc. No. 127–2 refer to the trial exhibit’s original
pagination, not the CM/ECF pagination.
2
 The Court later extended Petitioner’s supervised release by an additional 12 months after Petitioner failed to comply
with some of his supervised release conditions. Doc. No. 103.

                                                          2
             Case 5:19-cv-00073-R Document 2 Filed 07/13/20 Page 3 of 11



Petitioner to pay restitution to the USPS. Id. At this time, Petitioner has served his complete

term of imprisonment and is on supervised release until July 26, 2020. On January 25,

2019, however, Petitioner filed his Motion to Vacate, Set Aside, or Correct Sentence

pursuant to 28 U.S.C. § 2255. Doc. No. 114. Therein, Petitioner asks the Court to vacate

his convictions and order a new trial because he received ineffective assistance of counsel

during his trial. Id. at 10.

       II.     Standard of Review

       A petitioner’s § 2255 motion may be granted—and his conviction vacated—for

ineffective assistance of counsel where defense counsel’s conduct “so undermined the

proper functioning of the adversarial process that the trial cannot be relied on as having

produced a just result.” Strickland v. Washington, 466 U.S. 668, 686 (1984). But a

petitioner alleging ineffective assistance of counsel must meet two requirements before a

Court can grant his § 2255 motion and vacate his conviction. First, he must establish that

defense counsel’s performance was deficient—i.e., that it “fell below an objective standard

of reasonableness.” Id. at 687–88. Judicial scrutiny of counsel’s performance is, however,

“highly deferential.” Id. at 689. In that regard, the Court “must indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. Petitioner bears the burden of overcoming that presumption. United States

v. Voigt, 877 F.2d 1465, 1468 (10th Cir. 1989).

       Second, a petitioner must demonstrate that “there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Strickland, 466 U.S. at 694. “A reasonable probability is a probability sufficient

                                              3
              Case 5:19-cv-00073-R Document 2 Filed 07/13/20 Page 4 of 11



to undermine confidence in the outcome.” Id. The Court “may address the performance

and prejudice components in any order but need not address both if [the petitioner] fails to

make a sufficient showing of one.” Fields v. Gibson, 277 F.3d 1203, 1216 (10th Cir. 2002).

       III.     Analysis

       Petitioner Lemon claims he received ineffective assistance of counsel at trial

because his defense counsel failed to: (1) call certain defense witnesses; (2) produce certain

exhibits; and (3) develop testimony on cross-examination that would cast doubt on the

Government’s case. Doc. No. 114, pp. 5–10. The Court addresses each alleged failure in

turn with the understanding that Petitioner “must overcome the presumption that, under the

circumstances, the challenged action might be considered sound trial strategy.” Strickland,

466 U.S. at 689 (internal quotation marks omitted).

                A. Defense Witnesses

       Petitioner first asserts that defense counsel was ineffective because he did not call

Randy Harrelson, Cecily Lemon, Lee McDaniel, Mr. Pittman, and Robert Enns as

witnesses. Doc. No. 114, pp. 6–8. “Whether to call a particular witness is a tactical decision

and, thus, a matter of discretion for trial counsel.” United States v. Miller, 643 F.2d 713,

714 (10th Cir. 1981) (internal quotation marks omitted). Nonetheless, Petitioner alleges

that failing to call these witnesses was unreasonable and prejudicial because the testimony

of these witnesses would have likely altered the outcome of the trial. Id. But in support of

this contention, Petitioner offers nothing but his own descriptions of these witnesses’

prospective testimony. “These unsupported descriptions, which also fail to show that the

uncalled witnesses would have testified at trial, are insufficient to show prejudice.” United

                                              4
           Case 5:19-cv-00073-R Document 2 Filed 07/13/20 Page 5 of 11



States v. Gallant, 562 F. App’x 712, 715 (10th Cir. 2014); see also United States v. Ashimi,

932 F.2d 643, 650 (7th Cir. 1991) (“[E]vidence about the testimony of a putative witness

must generally be presented in the form of actual testimony by the witness or on affidavit.

A defendant cannot simply state that the testimony would have been favorable; self-serving

speculation will not sustain an ineffective assistance claim.” (footnote omitted)).

              B. Exhibits

       Next, Petitioner asserts that defense counsel erred when he failed to introduce

photographs of the Warr Acres Post Office that would have cast doubt on the Government’s

case and when he failed to acquire Petitioner’s bank statements and introduce them as

exhibits to demonstrate Petitioner’s financial stability. Doc. No. 114, p. 7. The Court

disagrees. “Strategic choices made after thorough investigation of law and facts relevant to

plausible options are virtually unchallengeable.” Pickens v. Gibson, 206 F.3d 988, 1001

(10th Cir. 2000) (citing Strickland, 466 U.S. at 690). Whether defense counsel’s

“investigation decisions are reasonable depends critically” on the “information supplied by

the defendant.” Strickland, 466 U.S. at 691.

       Regarding his failure to take and introduce certain photographs, defense counsel

submits that he was “denied access to the postal facility to take pictures.” Doc. No. 127–5,

¶ 4(g). Nevertheless, the government introduced a number of photos of the post office at

trial that were accurate and sufficient to show the area at issue. See Doc. No. 127–15. Thus,

counsel’s failure to introduce similar photos at trial did not constitute deficient performance

and Defendant cannot establish he was prejudiced by counsel’s failure.



                                               5
             Case 5:19-cv-00073-R Document 2 Filed 07/13/20 Page 6 of 11



        Similarly, counsel’s decision not to procure and introduce Petitioner’s bank

statements does not demonstrate that he provided ineffective assistance. First, Petitioner

fails to produce an affidavit or any other evidence substantiating his allegation that his bank

records would have demonstrated his financial stability. Second, his defense counsel does

not recall being advised that Petitioner’s bank records would demonstrate his financial

stability. See Doc. No. 127–5, ¶ 4(b).3 Third, the evidence available to defense counsel at

the time leading up to the trial, and during the trial itself, demonstrated that Petitioner had

financial difficulties during the relevant period. For example, Petitioner was the defendant

in a series of forcible entry and detainer actions filed by his apartment complex due to

unpaid rent. See Doc. Nos. 127–7, 127–8, 127–9. Additionally, a lender—Superior

Financial Company—filed a petition of indebtedness against Petitioner and attempted to

garnish his wages because of an unpaid car loan. See Doc. No. 127–10. Because of this

information, defense counsel filed a motion in limine asking the Court to exclude evidence

of Petitioner’s financial status as it might prejudice him at trial. See Doc. No. 127–5, ¶ 4(b).

At bottom, Petitioner has not “overcome the presumption that, under the circumstances,

the challenged conduct might be considered sound trial strategy.” Strickland, 466 U.S. at

689 (internal quotation marks omitted).

                 C. Cross-examination

        In his final complaint, Petitioner asserts that there were seven instances where

defense counsel performed deficiently on cross-examination. Doc. No. 114, pp. 8–10.


3
 Doc. No. 127–5 is an affidavit filed by Petitioner’s defense counsel, Mr. Early. The affidavit does not violate
Petitioner’s attorney-client privilege and is properly before the Court. See Doc. Nos. 117, 120.

                                                       6
           Case 5:19-cv-00073-R Document 2 Filed 07/13/20 Page 7 of 11



Again, the Court disagrees. Defense counsel’s strategic choices—that, as mentioned above,

are “virtually unchallengeable”—include “determining how best to cross-examine

witnesses.” Pickens, 206 F.3d at 1002.

       First, Petitioner complains that defense counsel failed to cross-examine other post

office employees, including Debra Lyons, about their own strained financial conditions—

suggesting, perhaps, that other clerks might have been guilty of the charged offense. Id. at

8. But Petitioner does not present any evidence supporting the allegation that other clerks

were in desperate need of money. His unsupported assertion that they would have testified

about their alleged financial difficulties is thus insufficient to show prejudice. See Gallant,

562 F. App’x at 715.

       Second, Petitioner complains that defense counsel failed to cross-examine post

office employees about their alleged access to other employees’ passwords and

workstations, in order to suggest that other postal employees might have impermissibly

accessed petitioner’s workstation. Doc. No. 114, p. 8. However, postal employees did

testify at trial about their access to Petitioner’s passwords and workstation. In fact, they

testified that they did not have access to Petitioner’s password, and that they never logged

into Petitioner’s workstation. See Doc. No. 127–2, pp. 330:9–17, 353:10–16, 373:11–16.

Counsel’s failure to revisit this testimony on cross-examination did not make his

performance deficient. Moreover, Petitioner admitted in a written confession that he did

commit the crime he was being charged with, see Doc. No. 127–3; it is thus highly unlikely

that counsel’s decision not to cross-examine the witnesses on this issue was prejudicial.



                                              7
             Case 5:19-cv-00073-R Document 2 Filed 07/13/20 Page 8 of 11



        Third, Petitioner complains that defense counsel was ineffective because he failed

to inquire about post office managers’ approval of “scratched” money orders for

customers.4 Petitioner does not, however, demonstrate how this failure shows counsel’s

deficient performance or how it shows prejudice. To the contrary, evidence that post office

managers had previously approved scratched money orders might have helped the

Government’s case against Petitioner because it would have served to corroborate Office

of Inspector General investigator Rey Santiago’s testimony that Petitioner confessed he got

the idea to steal money orders and cash them for his own benefit when post office managers

approved the cashing of a customer’s scratched out money order. See Doc. No. 127–2, p.

122:3–10. Choosing not to inquire about the approval of scratched money orders, and thus

risk corroboration of Agent Santiago’s testimony was not unreasonable.

        Fourth, Petitioner complains that defense counsel failed to elicit testimony from

other postal clerks during cross-examination that they “do not place stamps on envelopes

for customers and do not seal their envelopes for them.” Doc. No. 114, p. 9. Presumably,

Petitioner believes that such testimony would be helpful to impeach the testimony of some

of the victims who alleged that the postal clerk put a stamp on their money order envelope.

See, e.g., Doc. No. 127–2, pp. 17:19–20, 24:20–25. Put simply, evidence regarding who

stamped an envelope or who sealed it was not critical to the Government’s case against

Petitioner at trial. Defense counsel’s failure to impeach whichever victim suggested

otherwise was thus not an example of deficient performance, nor does it show prejudice—


4
  A scratched money order refers to a money order where the original payee has been scratched out and replaced with
the name of the purchaser, presumably because the purchaser of the money order changed his mind as to whether he
wanted the original payee to receive the relevant funds.

                                                        8
          Case 5:19-cv-00073-R Document 2 Filed 07/13/20 Page 9 of 11



especially considering that a number of other victims testified that they stamped and sealed

their own money order envelopes. See, e.g., id. at 267:3–7, 290:23–291:5, 273:21–274:2.

       Fifth, Petitioner complains that defense counsel was ineffective because he did not

elicit testimony from other postal clerks that “it would be virtually impossible for

[Petitioner], without being noticed, to dig through the[] large mail bins to retrieve mail

containing money orders.” Doc. No. 114, p. 9. Similarly, he claims that express mail

envelopes containing money orders could not be tampered with without drawing attention.

Id. On this issue, Petitioner is simply incorrect. Defense counsel did elicit testimony from

other postal clerks on cross-examination indicating that the clerks never saw Petitioner

doing “anything suspicious” nor did they see him ever “going through any of the[] big

basketsful of mail looking for something . . . .” Doc. No. 127–2, p. 378:3–13; see also id.

at 346:18–347:6; id at 359:12–360:6. Based upon the record, the Court cannot deem

counsel’s cross-examination deficient, and Petitioner does not show how additional

testimony would have changed the outcome of the trial.

       Sixth, Petitioner complains that defense counsel failed to “exploit inconsistencies”

in the testimony of Rosalyn Duke, Mayra Ramirez, and Guadalupe Ezparza at trial. Doc.

No. 114, p. 9. But the alleged “inconsistencies” are not reflected in the record before the

Court. For example, Petitioner alleges that Ms. Duke gave inconsistent testimony about

whether she mailed her money order herself or handed it to a postal clerk to mail. Id.

Petitioner does not cite to any portion of the record to support his allegation. Upon review,

Ms. Duke’s testimony on this issue was not inconsistent—she testified both on direct



                                             9
          Case 5:19-cv-00073-R Document 2 Filed 07/13/20 Page 10 of 11



examination and on cross-examination that she handed her money order to the clerk at the

counter. See Doc. No. 127–2, pp. 17: 17–23, 25:19–22.

       Petitioner also alleges that Ms. Ramirez gave inconsistent testimony about whether

she dealt with Petitioner when she purchased two money orders. Doc. No. 114, p. 9. He

alleges that Ms. Ramirez testified that she dealt with Petitioner when purchasing her money

orders, “but later admitted she dealt with another postal employee . . . .” Id. Petitioner is

mistaken. According to the record, Ms. Ramirez testified that she purchased two money

orders from the same postal clerk, whose description matched Petitioner. See Doc. No.

127–2, p. 29:4–31:3. She also testified that after learning that one of her money orders was

not delivered to its intended recipient, she returned to the post office and spoke with a

different clerk to resolve the problem. Id. at p. 32:13–17. This testimony was not

inconsistent.

       Similarly, Petitioner alleges that Ms. Esparza’s testimony was inconsistent because

she testified that she purchased her money order through clerk 8 but that it was cashed

through clerk 4. Doc. No. 114, p. 9. Again, Petitioner does not cite to the record in support

of his allegation. According to the record, Ms. Ezparza testified that she purchased a money

order from a female postal clerk—clerk 8—and that after filling it out and placing it in an

envelope, she gave the envelope to a different clerk, whose description matched

Petitioner—clerk 4. See Doc. No. 127–2, pp. 47:7–10, 48:23–50:2. As above, this

testimony was not inconsistent. In fact, it was corroborated by the uncontroverted post

office data submitted by the Government at trial. See Doc. No. 127–1.



                                             10
         Case 5:19-cv-00073-R Document 2 Filed 07/13/20 Page 11 of 11



      Seventh and finally, Petitioner complains defense counsel was ineffective because

he did not cross-examine Agent Santiago regarding “other missing money orders or

problems with the accounting system for money orders at the Warr Acres Post Office that

[Petitioner] had nothing to do with.” Doc. No. 114, p. 10. Petitioner does not provide the

Court with any support for his allegation that there were other missing money orders or

accounting issues at the post office. As stated previously, unsupported descriptions like

Petitioner’s are insufficient to show prejudice. See Gallant, 562 F. App’x at 715. Even if

Petitioner did have support for his allegations, he has not demonstrated how that evidence

would have affected the outcome of the trial—especially considering Petitioner’s written

confession to the crime charged. See Doc. No. 127–3.

      IV.    Conclusion

      For the foregoing reasons, the Court hereby denies the Motion to Vacate, Set Aside,

or Correct Sentence, Doc. No. 114, filed by Petitioner Lemon pursuant to 28 U.S.C. § 2255.

      IT IS SO ORDERED this 13th day of July 2020.




                                           11
